O’BRIEN, J., (concurring).
The plaintiffs, against the persistent objection and exception of the defendant, were permitted to recover the difference between the contract price and the price that the steamboat brought upon a resale; and this recovery is sought to be sustained upon the authority of Van Brocklen v. Smeallie, 140 N. Y. 70, 75, 35 N. E. 415. That case lays down no new rule of damages, but restates what has been frequently held, as shown in the cases referred to by Mr. Justice FOLLETT. It must be regarded, therefore, as settled law, as said in Van Brocklen v. Smeallie, that:
“The vendor of personal property has three remedies against the vendee in default: The seller may store the property for the buyer, and sue for the purchase price; or may sell the property as agent for the vendee, and recover any deficiency resulting; or may keep the property as his own, and recover the difference between the contract price and the market price at the time and place of delivery.”
These remedies are not concurrent, but upon default the person injured must make his election, and the remedy which he has so elected must be determined from his complaint. Here the plaintiffs, as shown by the complaint, elected to treat the property as their own, and brought their action for damages; and under such complaint the only damages recoverable are the difference between the contract price and the market value. Notwithstanding such election, however, and without proper, allegations in the complaint, the plaintiffs were permitted to sue upon one theory and recover upon another. I concur, therefore, with Mr. Justice FOLLETT, that under the complaint, and against the objection of the defendant, the plaintiffs could not recover the difference between the contract price and the price which the steamboat brought upon a resale, and that for this reason the judgment must be reversed, and a new trial ordered, with costs to appellant to abide event.